Citation Nr: 0600839	
Decision Date: 01/11/06    Archive Date: 01/19/06

DOCKET NO.  03-32 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for a pituitary tumor, 
due to Agent Orange exposure.

2.  Entitlement to service connection for an anxiety 
disorder, due to Agent Orange exposure.

3.  Entitlement to service connection for a cardiac disorder, 
claimed as atrial tachycardia, due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Salt Lake City, Utah.

Parenthetically, the veteran's claim for a skin disorder due 
to Agent Orange exposure was denied by rating decision dated 
in March 1999.  In the October 2003 VAF 9, he asserted that 
his skin disorder was due to Agent Orange exposure.  If he 
desires to pursue a claim for a skin disorder based on new 
and material evidence, he should do so with specificity at 
the RO.

Further, claims for post traumatic stress disorder and 
hearing loss were denied by decision dated in January 2004.  
However, those issues are not before the Board at this time 
and will not be discussed in this decision.  


FINDINGS OF FACT

1.  The veteran had service in the Republic of Vietnam during 
the Vietnam War, and exposure to Agent Orange is presumed.

2.  The veteran's currently-diagnosed pituitary disorder, 
anxiety disorder, and cardiac disorder are not recognized by 
VA as causally related to exposure to herbicide agents used 
in Vietnam.  

3.  There is no in-service evidence of a pituitary disorder, 
an anxiety disorder, or a cardiac disorder.

4.  The medical evidence does not show that the veteran's 
current disorders claimed on appeal are associated with 
military service or any incident therein.


CONCLUSIONS OF LAW

1.  A pituitary tumor was not incurred or aggravated in 
service, and may not be presumed to have been incurred or 
aggravated in service, including due to Agent Orange 
exposure.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103(a), 
5103A (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2005).

2.  An anxiety disorder was not incurred or aggravated in 
service, and may not be presumed to have been incurred or 
aggravated in service, including due to Agent Orange 
exposure.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103(a), 
5103A (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2005).

3.  A cardiac disorder, claimed as atrial tachycardia, was 
not incurred or aggravated in service, and may not be 
presumed to have been incurred or aggravated in service, 
including due to Agent Orange exposure.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1116, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2005).  

However, continuity of symptoms is required where a condition 
in service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2005).  Further, service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2005).  

In addition, under certain circumstances, certain diseases, 
such as cardiovascular disease, become manifest to a 
compensable degree within one year after the veteran's 
military service ended, such disease shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2005).  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. § 1113 (West 2002); 38 
C.F.R. § 3.307(d) (2005).  

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

In addition to the regulations governing entitlement to 
service connection outlined above, for purposes of service 
connection for a disability or death resulting from exposure 
to a herbicide agent, including a presumption of service-
connection, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed during such 
service to an herbicide agent containing dioxin or 2,4-
dichlorophenoxyacetic acid, and may be presumed to have been 
exposed during such service to any other chemical compound in 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116 (as amended).  

If a veteran was exposed to herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, if the requirements of 38 C.F.R. § 
3.307(a) are met, even if there is no record of such disease 
during service: chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lungs, 
bronchus, larynx, or trachea), and soft-tissue sarcomas.  38 
C.F.R. § 3.309(e) (2005).  

Chloracne, or other acneform disease, may be presumed to have 
been incurred during active military service as a result of 
exposure to Agent Orange if it is manifest to a degree of 
10 percent within the first year after the last date on which 
the veteran was exposed to Agent Orange during active 
service.  38 C.F.R. § 3.307(a)(6)(ii) (2005).

If the rebuttable presumptions of 38 C.F.R. § 3.307(d) are 
also not satisfied, then the veteran's claim must fail.  The 
Secretary of VA has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Notice, 59 Fed. Reg. 341 (1994).  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  

However, the Veterans Claims Court has held that where the 
issue involves medical causation, competent medical evidence 
that shows that the claim is plausible or possible is 
required to grant service connection.  See e.g., Caluza v. 
Brown, 7 Vet. App. 498 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993). 

The veteran contends, in essence, that he was exposed to 
Agent Orange during his service in Vietnam.  He maintains 
that he developed a pituitary tumor, an anxiety disorder, and 
a cardiac disorder as a result of that exposure.  Because he 
had qualifying service in Vietnam, exposure to Agent Orange 
is presumed.

The Board notes that the service medical records fail to show 
diagnoses related to a pituitary tumor, an anxiety disorder, 
or a cardiac disorder.  The veteran's service separation 
examination dated in November 1968 reflects a normal clinical 
evaluation of his endocrine system, psychiatric assessment, 
and heart.  

Further, post-service medical evidence is negative for 
complaints of, treatment for, or diagnosis related to the 
claims on appeal for many years after the veteran's release 
from service in 1968.  By his own history, he was diagnosed 
with a pituitary tumor in 1991, has had bouts of anxiety over 
the years, and experiences exercise-induced paroxysmal atrial 
tachycardia.  

Even presuming that the veteran was exposed to Agent Orange 
during military service, the Board finds no clinical evidence 
which suggests that his disorders are due to Agent Orange 
exposure.  38 C.F.R. § 3.309 (2005).  As noted above, neither 
a pituitary tumor, an anxiety disorder, nor atrial 
tachycardia are on the list of presumptive diseases 
associated with Agent Orange exposure.  As such, the 
veteran's claims for service connection on the basis of Agent 
Orange exposure must necessarily be denied. 

In addition, the claims must be denied on a direct basis 
because there was no mention of a pituitary tumor, an anxiety 
disorder, or atrial tachycardia in service.  As noted above, 
the veteran's service separation examination was normal.  
Further, the evidence does not show continuity of 
symptomatology subsequent to military discharge with respect 
to the issues claimed on appeal.  

As discussed above, the veteran's pituitary disorder has been 
dated to 1991, and his proximal atrial tachycardia has been 
attributed to vigorous exercise and is apparently under 
control.  Moreover, no medical examiner has attributed a 
pituitary tumor, an anxiety disorder, or atrial tachycardia 
to active military service.  

In sum, a direct causal link between the veteran's claims and 
exposure to Agent Orange or active duty service has not been 
demonstrated.  Therefore, the claims are denied.

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The veteran was notified of the VCAA 
as it applies to his present appeal by correspondence dated 
in December 2002.

The veteran has been provided every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notices.  The VCAA notice letter generally 
informed him of the evidence not of record that was necessary 
to substantiate his claims and identified which parties were 
expected to provide such evidence.  

The veteran was notified of the need to give to VA any 
evidence pertaining to his claims.  There is no allegation 
from the veteran that he has any evidence in his possession 
that is needed for a full and fair adjudication of this 
claim.
  
In addition, by virtue of the rating decision on appeal and 
the statement of the case (SOC), the veteran was provided 
with specific information as to why the claims were being 
denied, and of the evidence that was lacking.  He was also 
supplied with the complete text of 38 C.F.R. § 3.159(b)(1) in 
the July 2003 SOC.  

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  

Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2005); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

The veteran has not claimed that VA has failed to comply with 
the notice requirements of the VCAA and the Board finds that 
the provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issues on appeal have been 
requested or obtained.  

Next, in claims for disability compensation the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
With respect to the claims due to Agent Orange exposure, 
there is no need for VA examinations as the claims must 
necessarily be denied as a matter of law.  

Further, as the claimed disorders were not shown during 
active duty and the evidence does not show continuity, there 
is no need to delay resolution of the issues in order to 
obtain examinations.  The available medical evidence is 
sufficient for adequate determinations.  Therefore, the Board 
finds the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled.




ORDER

The claim for entitlement to service connection for a 
pituitary tumor is denied.

The claim for entitlement to service connection for an 
anxiety disorder is denied.

The claim for entitlement to service connection for a cardiac 
disorder, claimed as atrial tachycardia, is denied.



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


